                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISON


VC MACON, GA, LLC,                                )
                                                  )
                 Plaintiff,                       )           Case No. _________________
                                                  )
                                                  )
v.                                                )
                                                  )
VIRGINIA COLLEGE, LLC;                            )
EDUCATION CORPORATION OF                          )
AMERICA,                                          )
                                                  )
                 Defendants.                      )


             JURISDICTIONAL STATEMENT OF VIRGINIA COLLEGE, LLC AND
                       EDUCATION CORPORATION OF AMERICA

         Defendants Virginia College, LLC and Education Corporation of America, pursuant to the

United States District Court of the Middle District of Georgia’s Order Amending Local Rules,

dated July 1, 2018, hereby provide the following information to aid the Court in its jurisdictional

determination:

         1.      Defendant Virginia College, LLC is a limited liability company organized under

the laws of the State of Delaware.

         2.      Defendant Education Corporation of America is a Delaware corporation with its

principal place of business in Birmingham, Alabama. See 28 U.S.C. 1332(a)(1).

         3.      The sole member of Virginia College, LLC is Education Corporation of America.

         4.      Accordingly, Virginia College, LLC, by virtue of the citizenship of its sole member,

Education Corporation of America, is a citizen of the States of Delaware and Alabama for purposes

of diversity jurisdiction.



04616035.1                                        1
         5.     Education Corporation of America is a citizen of the States of Delaware and

Alabama for purposes of diversity jurisdiction.

         This 18th day of October, 2018.

                                                       /s/ Alexander B. Feinberg
                                                       Alexander B. Feinberg
                                                       Georgia Bar No. 956505
                                                       Maynard Cooper & Gale
                                                       1901 Sixth Avenue North
                                                       Suite 2400, Regions/Harbert Plaza
                                                       Birmingham, Alabama 35203-2618
                                                       T: (205) 254-1000
                                                       F: (205) 254-1999
                                                       E: afeinberg@maynardcooper.com

                                                       Attorney for Defendants Virginia College,
                                                       LLC and Education Corporation of America




                                CERTIFICATE OF SERVICE

         I hereby certify that on the 18th day of October, 2018, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which served notice of this electronic

filing upon the following:


                Jon A. Gottlieb
                Flynn & Gottlieb, P.A.
                800 Johnson Ferry Road
                Suite 102
                Atlanta, GA 30342
                jong@lawfg.com

                Attorney for Plaintiff

                                                        /s/ Alexander B. Feinberg
                                                        OF COUNSEL



04616035.1                                         2
